Name: Council Directive 81/22/EEC of 20 January 1981 extending the period of validity of Directive 78/338/EEC on aid to shipbuilding
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-02-14

 Avis juridique important|31981L0022Council Directive 81/22/EEC of 20 January 1981 extending the period of validity of Directive 78/338/EEC on aid to shipbuilding Official Journal L 043 , 14/02/1981 P. 0014 - 0014++++COUNCIL DIRECTIVE OF 20 JANUARY 1981 EXTENDING THE PERIOD OF VALIDITY OF DIRECTIVE 78/338/EEC ON AID TO SHIPBUILDING ( 81/22/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 92 ( 3 ) ( D ) AND 113 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS COUNCIL DIRECTIVE 78/338/EEC OF 4 APRIL 1978 ON AID TO SHIPBUILDING ( 1 ) EXPIRES ON 31 DECEMBER 1980 ; WHEREAS ON 25 SEPTEMBER 1980 THE COMMISSION SUBMITTED TO THE COUNCIL A PROPOSAL FOR A DIRECTIVE ON AID TO SHIPBUILDING ; WHEREAS THIS PROPOSAL IS EXTREMELY COMPLEX AND COVERS AREAS NOT COVERED BY PREVIOUS DIRECTIVES ; WHEREAS IN VIEW OF THE COMPLEXITY OF THE COMMISSION PROPOSAL IT SEEMS IMPOSSIBLE FOR THE COUNCIL TO REACH A DECISION ON THE PROPOSAL BEFORE 31 DECEMBER 1980 , THE DATE OF EXPIRY OF DIRECTIVE 78/338/EEC ; WHEREAS PROVISION SHOULD THEREFORE BE MADE FOR AN EXTENSION OF THE PERIOD OF VALIDITY OF DIRECTIVE 78/338/EEC ; WHEREAS A THREE-MONTH EXTENSION SHOULD ALLOW THE COUNCIL TO REACH A DECISION , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE PERIOD OF VALIDITY OF DIRECTIVE 78/338/EEC SHALL BE EXTENDED UNTIL 31 MARCH 1981 . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 JANUARY 1981 . FOR THE COUNCIL THE PRESIDENT CH . A . VAN DER KLAAUW ( 1 ) OJ NO L 98 , 11 . 4 . 1978 , P . 19 .